Citation Nr: 0117057	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  98-03 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for lung disability, to 
include on the basis of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from December 1944 to 
November 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a decision of the Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO) in St. Paul, 
Minnesota.

This matter was REMANDED by the undersigned in August 1999 
for the purpose of obtaining additional factual and medical 
evidence.  While the case was in remand status, the RO 
continued its denial of the veteran's claim.  The case was 
returned to the Board in April 2001.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's lung disability, chronic obstructive 
pulmonary disease, was not present in service and is not 
etiologically related to service, to include exposure to 
ionizing radiation during service


CONCLUSION OF LAW

Lung disability was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.303, 3.311 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law during the pendency of the 
veteran's appeal.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The record reflects that the RO has found the veteran's claim 
to be well grounded and has informed the veteran of the 
requirements for establishing entitlement to service 
connection for lung disability as a result of exposure to 
ionizing radiation and of the evidence the RO has considered 
in its determination.  The veteran has submitted pertinent 
evidence in support of his claim.  Neither he nor his 
representative has identified any additional evidence which 
could be obtained to substantiate the claim.  The RO has 
afforded the veteran with a VA medical examination for the 
purpose of determining the etiology of the veteran's claimed 
respiratory disability.  Further, in keeping with the tenets 
of 38 C.F.R. § 3.311, VA has also obtained a dose assessment 
from the Defense Special Weapons Agency and a radiation 
review from the Director of Compensation and Pension Service.  
Although the record does not reflect that the RO has 
considered the veteran's claim in light of the VCAA, all 
available evidence and information necessary to substantiate 
this claim has been obtained and there is no further action 
which should be undertaken to comply with the notification 
and duty to assist provisions of the VCAA.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
deciding this claim without first affording the RO an 
opportunity to consider the claim in light of the VCAA.

The veteran contends that his current lung disability is the 
result of his exposure to ionizing radiation from the atomic 
bombs that were dropped on Nagasaki and Hiroshima, Japan 
during World War II.  He says the radiation burned his lungs.  
He maintains that he has suffered from respiratory problems 
since his military service.  In this regard, the veteran has 
submitted several statements from friends and family members 
that indicate that he has had problems with shortness of 
breath, lung congestion, and a productive cough since his 
service discharge.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  Additionally, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d). 

Chronic obstructive pulmonary disease is not a disease 
subject to presumptive service connection on a radiation 
basis.  See 38 C.F.R. § 3.309(d)(2) (2000). 

However, aside from presumption of service connection created 
under 38 C.F.R. § 3.309(d)(2), service connection for a 
"radiogenic disease" may also be established under 
38 C.F.R. § 3.311.  For purposes of this section, a list of 
radiogenic diseases can be found under 38 C.F.R. 
§ 3.311(b)(2).  Chronic obstructive pulmonary disease is not 
included in this list.  If a claim is based on a disease 
other than one of those listed in (b)(2), VA shall 
nevertheless consider the claim under the provisions of 
38 C.F.R. § 3.311 provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(4).  

When it has been determined that a veteran has been exposed 
to ionizing radiation as a result of participation in the 
occupation of Nagasaki or Hiroshima, Japan, from September 
1945 to July 1946, and he subsequently develops a potentially 
radiogenic disease, the claim will be referred to the Under 
Secretary for Benefits (USB) for further consideration.  The 
USB is to consider the claim with reference to specified 
factors and may request an advisory medical opinion from the 
Under Secretary for Health; if, after this consideration, the 
USB determines that there is no reasonable possibility that 
the veteran's disease resulted from radiation exposure in 
service, the USB shall so inform the RO in writing, setting 
forth the rationale for this conclusion.  38 C.F.R. § 3.311.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107(b)).

Some of the veteran's service medical records were apparently 
destroyed by a fire at the National Personnel Records Center.  
The available service medical records are negative for 
evidence of any lung disorder.  The report of the veteran's 
examination for discharge shows that his lungs were found to 
be normal on clinical evaluation and that a chest X-ray 
examination was negative.  There is no contemporaneous 
medical evidence of any lung disorder prior to December 1993 
when the veteran was seen by Dennis P. Breen, M.D., and found 
to have bronchitis.  It was also noted in a November 1995 
treatment note that the veteran had a history of chronic 
obstructive pulmonary disease.  Outpatient treatment records 
from the Minneapolis VA Medical Center (VAMC) dated between 
August 1996 and April 1997 also document chronic obstructive 
pulmonary disease.  

In a letter dated in March 1998, Dr. Breen indicated that the 
veteran had a history of chronic lung disease to include 
bronchitis and a cough.  He said the veteran had told him 
that his lung problems dated back to the late 1940s, and that 
VA had told him that he had a chemical burn on his lungs.  
Dr. Breen further observed that the veteran was exposed to 
radiation for approximately four months while in Japan in 
1945.  In this regard, Dr. Breen opined that the veteran's 
lung problems "may be" the result of his in-service 
radiation exposure.

A May 1998 statement from the Defense Special Weapons Agency 
(DSWA) reveals that the veteran was present in the Hiroshima 
area from October 7, 1945, to December 19, 1945.  It was 
reported that a scientific dose reconstruction determined 
that the maximum possible radiation dose that might have been 
received by any individual who was at either Hiroshima or 
Nagasaki for the full duration of the American occupation 
(September 1945 to June 1946 for Nagasaki and September 1945 
to March 1946 for Hiroshima), under all possible "worst case" 
assumptions, from external radiation, inhalation, and 
ingestion was less than one rem.  It was considered probable 
that the great majority of servicemen assigned to the 
Hiroshima and Nagasaki occupation forces received no 
radiation exposure whatsoever and that the highest dose 
received by anyone was a few tens of millirem.

In April 1998, the veteran was afforded a VA pulmonary 
examination.  At that time the veteran was noted to be 75 
years old and to have a history of cigarette smoking.  He 
said he participated in the occupation of Nagasaki and 
Hiroshima shortly after the atomic bombs had been dropped on 
those cities.  He stated he had been suffering from recurrent 
bronchitis and other respiratory problems since that time.  
He also gave a history of smoking.  Following a physical 
examination, the veteran was diagnosed, in pertinent part, 
with chronic obstructive pulmonary disease.  The examiner 
stated that it was difficult for him to relate the veteran's 
radiation exposure in Hiroshima and Nagasaki to the 
occurrence of his chronic obstructive pulmonary disease, 
which was common to people who had smoked and who had lived 
for 75 years.  He said he had seen plenty of people with 
chronic obstructive pulmonary disease who were never in 
Hiroshima or Nagasaki, and that he believed it would be 
stretching the case to assume there was a relationship 
between chronic obstructive pulmonary disease and the 
veteran's exposure to ionizing radiation.  He observed, 
however, that not much was known about the consequences of 
the fallout radiation.  Nevertheless, the examiner stated 
that his impression was that the veteran's chronic 
obstructive pulmonary disease had nothing to do with the fact 
that he was irradiated in service.

Under the direction of the Board's August 1999 REMAND, a 
radiation review opinion under 38 C.F.R. § 3.311 was 
requested in October 2000 from the VA Director of 
Compensation and Pension Service, the delegate of the USB.  
Before rendering his opinion, the Director of the 
Compensation and Pension Service obtained an October 2000 
advisory opinion from the VA Chief Public Health and 
Environmental Hazards Officer (CPHEHO).  The CPHEHO stated 
that damage to the lungs other than neoplastic 
transformation, if caused by radiation, would be an example 
of deterministic effect.  She said deterministic changes 
generally were considered to have a threshold.  In this 
regard, it had been calculated that the probability of 
causing harm in most healthy individuals at doses less than 
10 rem as a result of deterministic effects was close to zero 
(Institute of Medicine Report, Adverse Reproductive Outcomes 
in Families of Atomic Veterans: The Feasibility of 
Epidemiologic Studies, 1995, pages 23-34).  It was also 
reported that usually a threshold dose on the order of 
hundreds or thousands of rads must be exceeded for the 
deterministic effect to be expressed (Agency for Toxic 
Substances and Disease Registry Toxicological Profile for 
Ionizing Radiation, 1999, page 83).  Medical Effects of 
Ionizing Radiation, 2nd edition, 1995, pages 237-241, by 
Mettler and Upton, was cited for the proposition that lung 
damage including pneumonitis and pulmonary fibrosis were 
known to occur after radiation therapy but that, in such 
instances, the exposure involved high doses (e.g., hundreds 
or thousands of rads).  In light of the above evidence, it 
was concluded by the CPHEHO that it was unlikely that the 
veteran's chronic obstructive pulmonary disease could be 
attributed to exposure to ionizing radiation in service.

Based upon the foregoing opinion and a review of the other 
evidence of record, the Director of Compensation and Pension 
Service concluded in November 2000 that it was unlikely that 
the veteran's chronic obstructive pulmonary disease can be 
attributed to exposure to ionizing radiation in service.
  
As discussed above, the record reflects that the development 
required under § 3.311 has been completed.  

The veteran has not contended that he was found to have lung 
disability in service, nor has he specifically contended that 
he developed lung disability in service.  In any event the 
medical evidence shows that clinical and X-ray examination of 
his lungs on the service discharge examination was negative.  
Moreover, there is no medical evidence suggesting the 
presence of lung disability until decades following the 
veteran's discharge from service.

With respect to the contention that service connection is 
warranted for this disability on the basis that it resulted 
from the veteran's exposure to ionizing radiation in service, 
the Board notes that the only evidence supportive of this 
contention is the statement from Dr. Breen indicating that 
the veteran's chronic obstructive disease "may be" the 
result of such exposure.  Dr. Breen provided no assessment of 
the probability that the lung disability resulted from the 
veteran's service exposure to radiation.  Moreover, there is 
no indication that Dr. Breen was aware of the radiation dose 
received by the veteran coincident to his service in Japan.  
In fact Dr. Breen failed to provide any support for his 
opinion other than to note the history reported by the 
veteran concerning his service in Japan and his subsequent 
lung problems.  Therefore, the Board has concluded that Dr. 
Breen's opinion is of limited probative value and is not 
sufficient to establish that it is at least as likely as not 
that the veteran's lung disability is etiologically related 
to his exposure to radiation in service.   

The report of the April 1998 VA examination reflects the 
examiner's opinion that the veteran's chronic obstructive 
pulmonary disease had nothing to do with his exposure to 
ionizing radiation.  More importantly, the Board has found 
the October 2000 opinion of the CPHEHO against the veteran's 
claim to be highly probative.  She very clearly considered 
the pertinent facts in this case and properly supported her 
conclusion with reference to medical and scientific treatise.

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for lung disability, to 
include on the basis of exposure to ionizing radiation, is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

